   Case:19-03569-ESL13 Doc#:19 Filed:08/19/19 Entered:08/19/19 16:05:12                          Desc: Main
                       IN THE UNITED STATES BANKRUPTCY
                                 Document   Page 1 of 2 COURT
                                      FOR THE DISTRICT OF PUERTO RICO

IN RE:

LUIS IGNACIO RIVERA PEREZ                                           CASE NO. 19-03569-ESL
SILVIA ENID MORALES MORENO                                           CHAPTER 13
   DEBTOR(S)


                                        TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period is: 5 years

2. The liquidation value of the estate is $: to be determined

3. The general unsecured pool is $: 0.00



                         PLAN DATE: June 24, 2019                    PLAN BASE: $10,200.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 8/19/2019
                      FAVORABLE                                         X UNFAVORABLE
  1. [X] FAILS DISPOSABLE INCOME TEST § 1325(b)(1)(B):

  1) SCMI line 18 Debtor has disclose life insurance expense of $526.00. Debtors stated that these are not term
policies, thus, they are not entitled to the expense. Amend SCMI accordingly. 2) Amend SCMI since joint
debtor's gross income, including the Christmas bonus was approximately $5,884.00.


  2. [X] FAILS LIQUIDATION VALUE TEST § 1325(a)(4):

  Trustee will object the following exemption; a) exemption claimed over Rav4 since it is in possession of
debtors' daughter; b) Trustee will also object exemption claimed under Section 522 (d)(8) since debtors have
not provided evidence of the cash value. Trustee will object exemption over Section 522 (d)(2) since it was
taken over 2 vehicles.


  3. [X] DOES NOT PROVIDE FOR SECURED CREDITOR § 1325(a)(5):

     Plan does not provide for Reliable claim #1.




  [X] OTHER:

  1) Plan needs to correct provision in Part 8, to reflect that Toyota Yaris year is 2017 instead of 2016 and that
debt is owed to Reliable, not to BPPR. 2) Amend plan to devote part of the Christmas bonus. 3) Provide
evidence of income from 2nd half of May and 1st half of June.
     Case:19-03569-ESL13 Doc#:19 Filed:08/19/19 Entered:08/19/19 16:05:12                                                            Desc: Main
                               Document
TRUSTEE'S REPORT ON CONFIRMATION             Page 2 of 2                                                                                Page 2


 NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
     are available to parties in interest at the Trustee’s Office.

                                                                                         /s/ Pedro R Medina
                                                                                         Pedro R Medina
 Atty: ROBERTO FIGUEROA                                                                  USDC #226614
                                                                                          ALEJANDRO OLIVERAS RIVERA
                                                                                          Chapter 13 Trustee
                                                                                          PO Box 9024062, Old San Juan Station
                                                                                          San Juan PR 00902-4062
                                                                                         CMC - DA
